Fish, C. J.
This case involving the question whether the complainant and his property were within the corporate limits of the City of Rome or outside of the same, and whether he was subject to municipal taxation, and the evidence being conflicting on this subject and involving the identification of certain streets named in the act of 1908 (Acts 1908, p. 904), altering the municipal limits, there was no abuse of discretion in granting an injunction to continue until the final trial of the case.

Judgment affirmed.


All the Justices concur.